Citation Nr: 1147332	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-29 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran's active military service extended from August 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part, denied service connection for peripheral neuropathy of the left upper extremity.  


FINDINGS OF FACT

1.  Service connection has been established for type 2 diabetes mellitus and for diabetic peripheral neuropathy of all extremities except for the left upper extremity.  

2.  The medical evidence of record reveals current symptoms of left upper extremity peripheral neuropathy as manifested by decreased sensation.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as "direct" service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This is commonly referred to as "secondary" service connection.  

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for type 2 diabetes, and acute and subacute peripheral neuropathy.  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The evidence establishes that the Veteran served in Vietnam during the specified period of time.  A March 2006 letter from a private physician established a diagnosis of type 2 diabetes mellitus along with associated diabetic neuropathy of both feet and the right hand.  Based on this evidence, an October 2006 rating decision granted service connection for:  type 2 diabetes mellitus; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; and peripheral neuropathy of the right upper extremity.  This rating decision denied service connection for peripheral neuropathy of the left upper extremity as evidence of this disability was not indicated in the March 2006 private physician's letter, nor in the September 2006 VA Compensation and Pension examination report.  

Portions of a February 2007 VA outpatient treatment record were submitted.  There were objective findings of decreased sensation of the fingers of both hands.  Letters from the Veteran's private physician dated October 2007 and July 2008 indicate the presence of peripheral neuropathy of both upper extremities.  In these letters, the physician relates the neuropathy to the Veteran's Agent Orange exposure during service.  

In June 2008 another VA Compensation and Pension examination of the Veteran was conducted.  Ultimately, the diagnosis was superficial sensory peripheral neuropathy of uncertain etiology.  

The Veteran has a diagnosis of type 2 diabetes mellitus.  The current medical evidence establishes that he has symptoms of sensory peripheral neuropathy in all four extremities.  The March 2006 letter from a private physician established a diagnosis of type 2 diabetes mellitus along with associated diabetic neuropathy of both feet and the right hand.  Based on this evidence, an October 2006 rating decision granted service connection for:  type 2 diabetes mellitus; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; and peripheral neuropathy of the right upper extremity.  This rating decision denied service connection for peripheral neuropathy of the left upper extremity as evidence of this disability was not indicated.  Now that there is objective evidence of sensory peripheral neuropathy in the left upper extremity, the RO's stated basis for continuing to deny service connection is based upon a lack of nexus.  

It is completely illogical to establish service connection for type 2 diabetes mellitus and diabetic peripheral neuropathy in three of the four extremities, yet deny service connection for the fourth extremity when the symptoms exhibited are identical.  .  Accordingly, service connection for peripheral neuropathy of the left upper extremity is warranted.


ORDER

Service connection for peripheral neuropathy of the left upper extremity is granted.


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


